DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s response filed on 5/6/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20140103668 to McKinney in view of US Pat No 95,231 to Jones.

    PNG
    media_image1.png
    699
    681
    media_image1.png
    Greyscale

McKinney discloses a door locking assembly for inhibiting a door from being opened from outside of a room. 
The assembly comprises a brace (12) having a pair of slots (30), each being integrated therein wherein a respective one of said slots is configured to be positioned on a neck of a doorknob (28). The brace is longitudinally elongated and comprised of a rigid material. 

McKinney fails to disclose that the brace comprises a pair of fingers extending from the brace so as to extend between the door and the door jamb thereby inhibiting said brace from spinning downwardly on the doorknob.
McKinney discloses that the brace with two slots is used between two doors, each slot receiving a respective door knob. 

    PNG
    media_image2.png
    687
    926
    media_image2.png
    Greyscale

McKinney discloses other embodiments used between a door and a doorjamb (fig 1), but the brace comprises one slot. The slot will receive a door knob and the other end will be supported on a bracket (22) or with a screw (20) on the door jamb. As shown above, right side, one of ordinary skill in the art could use the brace with two slots in the embodiment with one door knob/door jamb. However, it will require a bracket on the door jamb.

    PNG
    media_image3.png
    409
    768
    media_image3.png
    Greyscale

Jones teaches that it is well known in the art to provide a brace (C) that comprises a pair of fingers (A and B) configured to extend between the door and the door jamb. Each of the fingers extends away from the brace and have an upper edge, a lower edge and a distal end, and each of the fingers is spaced apart from each other.
The distal end of the first finger (A) curving upwardly between the lower edge and the upper edge of the first finger, and the distal end of the second finger (B) curving downwardly between the upper edge and the lower edge of the second finger.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the brace described by McKinney with a pair of fingers, as taught by Jones, in order to secure the brace without the use of external elements.

In combination, McKinney, as modified by Jones, will prevent the brace from spinning downwardly on the doorknob.

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20140103668 to McKinney in view of US Pat No 95,231 to Jones and further in view of US Pat No 10,184,278 to Lowe.
McKinney discloses that the slots defines a bounding edge, having a curved section that conform to the curvature of the neck of the door knob.
However, McKinney, as modified by Jones, fails to disclose that the bounding edge comprises angled sections.

    PNG
    media_image4.png
    643
    603
    media_image4.png
    Greyscale

Lowe teaches that it is well known in the art to provide a bounding edge (formed by 34) with angled sections in order to guide a neck of a door knob when the device is placed over it.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the slot bonding edge described by McKinney, as modified by Jones, with angled sections, as taught by Lowe, in order to guide a neck of a door knob when the device is placed over it.

Response to Arguments
Applicant argues that neither McKinney nor Jones teaches a brace and fingers that extends perpendicular from the brace for insertion a door and a door jamb to prevent rotation of the brace.
At the instant, as mentioned above, Jones “clearly” teaches that it is well known in the art to provide a brace with fingers that extends from the brace for insertion a door and a door jamb to prevent rotation of the brace.
Therefore, in combination, McKinney, as modified by Jones, teaches the invention as claimed.
Since no argument is persuasive and the examiner will not change his position shown above, applicant can file an appeal brief as his next response in order to allow the Board of Appeals to decide on the matter.
Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 9, 2022